United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0876
Issued: November 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 13, 2017 appellant filed a timely appeal from a September 28, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from OWCP’s last merit decision, dated November 18, 2015, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of the claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

Together with her appeal request, appellant submitted a timely request for oral argument pursuant to 20 C.F.R.
§ 501.5(b). After exercising its discretion, by order dated August 1, 2017, the Board denied the request as her
arguments on appeal could be adequately addressed in a decision based on a review of the case as submitted on the
record. Order Denying Request for Oral Argument, Docket No. 17-0876 (issued August 1, 2017).

FACTUAL HISTORY
On June 8, 2015 appellant, then a 50-year-old driver, filed a traumatic injury claim (Form
CA-1) alleging that at 3:00 p.m. on April 18, 2015 she injured her wrists when she was pushed to
the ground by a coworker. She indicated that she fell backwards from a standing position.
Appellant stopped work on April 18, 2015.
Appellant attached an April 18, 2015 statement to her claim in which she discussed the
events that occurred at work on that date. She indicated that she was using a hustler vehicle to
move a trailer from Door 13 to Door 9 in the dock area when a coworker, L.A., “flew by” her
going to Door 3 with the business mail. Appellant noted that L.A. backed into Door 2 because
Door 3 was occupied and that he then got out of his truck. She turned off her truck and grabbed
her radio in order to tell a coworker, J.V., to advise L.A. that, if he waited, he could drop off his
trailer in Door 3. Appellant indicated that L.A. came by her hustler vehicle yelling, “You almost
hit me!” She then called out to J.V., “[T]ell [L.A.] to wait a second and he can put his trailer in
Door 3!” Appellant advised that she could hear L.A. spinning his landing gear down so fast that
she thought the handle was going to fly off and that she then saw L.A. backing out of the hustler
doorway. L.A. had her keys in his left hand, yelling something about her driving recklessly and
she “flew up there” telling him, “Give me my keys! Give me my keys!” Appellant indicated that
he put her keys either in his left shorts pocket or on his key ring clip and then came down the
steps toward her. She noted that she stepped backwards towards the driver’s door of her hustler
vehicle and that L.A. hit her in her shoulder/chest area with both of his palms and knocked her
backwards to the ground. L.A. then went around to his truck and appellant rolled over, got up,
and went around to where he was backing down the steps of his truck. Appellant indicated that
she then grabbed his key ring and got it off after the two struggled. She did not see her keys on
the key ring and yelled at L.A. to give her back her keys. L.A. was saying something about
going to the Motor Vehicle Operator office and he bent over to pick something up. Appellant
indicated that she hit him with his keys and then went inside and told coworkers what happened.
She noted that her hand was bleeding and that a man came and put a gauze pad and tape over the
cut on her palm. Appellant advised that she waited to be taken to the hospital and that, the
longer she waited, the more swollen and painful her arm/hand became. She indicated that she
had to drive herself to Norton Audubon Hospital.
Appellant submitted an unsigned administrative document from her April 18, 2015 visit
to the emergency room of Norton Audubon Hospital. The document indicated that she was
diagnosed with a right wrist sprain by Dr. Jared L. Bayless, a Board-certified emergency
medicine physician, and that she would receive follow-up care on April 22, 2015 from
Dr. Thomas Gabriel, a Board-certified orthopedic surgeon.
In an April 22, 2015 note, Dr. Gabriel diagnosed bilateral hand sprains and recommended
physical therapy treatment. In another April 22, 2015 note, he indicated that appellant was
unable to return to work until an unspecified date and recommended restrictions of no
commercial driving, lifting no more than 10 pounds with her left hand, and no repetitive lifting
with either hand.
In a May 18, 2015 narrative report, Dr. Gabriel indicated that appellant reported that on
April 18, 2015 she was pushed backwards and fell on both hands/wrists. He diagnosed “bilateral
wrist/hand” and “pain in joint, hand” (ICD-9 code 719.44) and noted that she was able to drive
2

herself to the appointment.3 In a May 19, 2015 note, Dr. Gabriel diagnosed bilateral hand/wrist
sprains and indicated that appellant could work with restrictions of no commercial driving, lifting
no more than 10 pounds with her left hand, and no repetitive lifting with either hand.4
In a June 15, 2015 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of her claim. It requested that she submit a narrative medical report
from her physician containing an opinion explaining how the reported April 18, 2015 work
incident caused or aggravated a diagnosed medical condition. On June 15, 2015 OWCP also
requested additional information from the employing establishment.
Appellant submitted an unsigned June 19, 2015 progress note from a person who
indicated that appellant had reported that a coworker pushed/shoved her down and she caught
herself with her hands. The note contained an impression of wrist pain.
In an undated statement, a coworker, J.V., indicated that on April 18, 2015 there was
some sort of physical confrontation between L.A. and appellant, but that there were no witnesses
to the incident and all information regarding the incident was obtained from the parties involved.
He noted that she reported to him that L.A. pushed her to the ground after she confronted him as
to why he took the keys to her postal vehicle. J.V. indicated that L.A. reported to him that he
was confronted by appellant after he removed her keys and informed her that he was taking them
to the Motor Vehicle Operator office, and that she lost her balance and fell to the ground after
making several tugs on the keys attached to his belt loop. L.A. further reported that she finally
got the keys from him and that a picture was taken of the broken belt loop on his pants. J.V.
advised that, after an investigation, L.A. was restored to full duty without disciplinary action
being taken against him. Appellant was initially put in for removal, but the matter was later
settled.
In an April 23, 2015 report, an inspector from the U.S. Postal Inspection Service
indicated that he received a call on February 18, 2015 regarding a physical altercation between
two employees at a postal facility in Louisville, Kentucky, and that, when he arrived at the
facility, he was advised that both parties were at Norton Audubon Hospital. He noted that
another inspector interviewed appellant at the hospital on February 18, 2015 at which time she
reported about the events of that date. Appellant indicated that L.A. yelled and screamed at her
that she was driving too fast when parking her truck and that L.A. grabbed the keys from the
ignition of her truck. She noted that she tried to reach for her keys and he pushed her to the
ground, resulting in her hitting her palms on the ground and hurting her arms. Appellant then
grabbed L.A.’s keys off his belt and struck him one time in the head with the keys. She indicated
that she has had issues with him for the past year, including instances when he cut her off with
his truck.
An inspector also interviewed L.A. on April 18, 2015 at which time he indicated that he
took appellant’s keys out of her truck because she created a safety hazard by getting out of her
3

The report was also signed by Roger L. Behrman, an attending physical therapist.

4

Appellant also submitted a Duty Status Report (Form CA-17) that was partially completed and unsigned. In an
April 29, 2015 document, appellant’s health care provider advised her of its determination that requested physical
therapy treatment was medically necessary.

3

truck with the engine running. L.A. advised that she called him a vulgar name, threw his
belongings from his truck, and attempted to take his keys from his belt. When his belt loop
broke after a second tug, appellant fell to the ground. L.A. noted that she got up and then hit him
at least two times in his head with his keys, causing a good amount of blood to come down his
forehead. He noted that he has had issues with appellant for about one year and that she filed a
harassment claim against him and other drivers.
In a July 22, 2015 decision, OWCP denied appellant’s claim for an April 18, 2015 work
injury. It determined that the evidence of record supported that the April 18, 2015 event
occurred as described, i.e., being pushed down by a coworker and falling backwards from a
standing position. However, OWCP further found that appellant failed to establish the medical
component of the fact of injury because she did not submit any medical evidence containing a
medical diagnosis in connection with the accepted April 18, 2015 work event. Thus, “[f]act of
injury, has not been met.”
On August 19, 2015 appellant requested reconsideration of her claim.
Appellant submitted an April 22, 2015 narrative report from Dr. Gabriel who noted that
she reported that on April 18, 2015 she fell on her right hand when a coworker pushed her during
an argument. Dr. Gabriel reported findings of his physical examination on that date, noting that
she exhibited moderate and generalized bilateral palmar hand pain with mild ecchymosis of the
right palm. The wrists exhibited no instability or laxity and sensation was normal in both upper
extremities. Dr. Gabriel diagnosed bilateral hand/wrist strains. In a May 19, 2015 narrative
report, he reported findings of his physical examination on that date which were similar to those
obtained on April 22, 2015. Dr. Gabriel again diagnosed bilateral hand/wrist strains.
In a September 4, 2015 Form CA-17, Dr. Bryan M. Honaker, an attending Boardcertified family practitioner, listed the date of injury as April 18, 2015 and the mechanism of
injury as being pushed from a standing position and falling backwards on both wrists. He
provided diagnoses of contusion and wrist pain due to the reported injury and recommended
work restrictions. In an October 12, 2015 narrative report, Dr. Honaker indicated that appellant
complained of bilateral wrist pain and bilateral wrist parethesias from an injury received during
an altercation at work. He advised that he anticipated that she could return to full-duty work
within the next six months.
In an unsigned July 20, 2015 progress note, a provider indicated that appellant reported
that a coworker pushed/shoved her down and she caught herself with her hands. The note
contained an impression of wrist pain. In a June 19, 2015 duty status report (Form CA-17), a
provider with an illegible signature listed the date of injury as April 18, 2015 and the mechanism
of injury as being pushed down by a coworker and falling backwards, hitting the concrete
ground. The Form CA-17 contained a diagnosis of wrist pain and provided work restrictions.
Appellant submitted a July 21, 2015 administrative document concerning her physical therapy
sessions and an August 5, 2015 letter from M.G., an attending physical therapist, to Dr. Gabriel.
In a May 21, 2015 statement, appellant’s immediate supervisor indicated that on
February 18, 2015, L.A. came to her with blood on his left brow and stated that appellant had
attacked him. She then located appellant and observed that she was bleeding profusely from her
right hand. Appellant asserted that L.A. took her keys and pushed her down. The supervisor
4

noted that L.A. made unprofessional comments about appellant on an almost daily basis and
indicated that she gave appellant permission to start work at 2:00 p.m. on February 18, 2015, but
did not give L.A. such permission. In an undated statement, the supervisor provided additional
comments. She noted that L.A. seemed to be overly concerned with appellant’s daily activities
and indicated that, prior to April 18, 2015, L.A. had told appellant that he would take her keys if
she left her truck running without being inside it.
In a November 18, 2015 decision, OWCP denied appellant’s claim for an April 18, 2015
work injury. It found that she had now established the medical component of fact of injury
because Dr. Gabriel had diagnosed her with a hand/wrist strain condition related to the April 18,
2015 work incident.5 OWCP noted, however, that Dr. Gabriel’s diagnosis was not based on a
complete and accurate factual and medical background given that the medical evidence of record
did not contain any objective medical opinion that appellant sustained an injury as a result of her
April 18, 2015 fall.6 It determined therefore that she failed to establish causal relationship
between a diagnosed condition and the work incident of April 18, 2015.
In a letter dated September 13, 2016 and received on September 19, 2016, appellant
requested reconsideration of OWCP’s November 18, 2015 decision. In her letter, she repeated
her earlier assertion that L.A. pushed her backwards to the ground on April 18, 2015. Appellant
also provided a discussion of a portion of the medical evidence of record. She alleged that she
had been harassed by him on previous occasions and after April 18, 2015. Appellant discussed
the attached witness statements which she believed supported the existence of such harassment.
Appellant submitted an undated statement in which she described confrontations she had
with coworkers, including L.A., between March and May 2014. She also submitted several
statements of coworkers. In a May 5, 2015 statement, a coworker, D.R., indicated that in
May 2014 he observed that L.A. refused appellant’s request to move and then walked toward her
and bumped her. He noted that, after she had left, L.A. called her a vulgar name. In a May 28,
2015 statement, a coworker, G.W., noted that, prior to April 18, 2015, L.A. openly discussed his
desire to use a new rule (requiring that hustler vehicle engines be turned off and ignition keys be
taken away when unattended) to document infractions by appellant and to compel management
to take severe disciplinary action against her. In another May 28, 2015 statement, a coworker,
M.C., noted that, about one week prior to the confrontation between L.A. and appellant, he heard
L.A. call appellant a vulgar name when she was not present. In an undated statement, a
coworker, B.P., indicated that on April 17, 2015 appellant advised that she was being harassed
by L.A.

5

OWCP characterized Dr. Gabriel as only diagnosing a left hand strain, but this appears to be an inadvertent error
on the part of OWCP as Dr. Gabriel, in his April 22 and May 19, 2015 reports, actually diagnosed appellant with
bilateral hand/wrist strains.
6

OWCP indicated that documents from the employing establishment showed that appellant attacked her
coworker, L.A., after he removed her keys from her truck and that she fell backwards while trying to pull her keys
off his belt loop. The documents showed that, when she did secure the coworker’s keys, she hit him on the forehead
causing a laceration to his head and a small laceration to her right hand. OWCP indicated that the evidence of
record supported that appellant cut her right hand on April 18, 2015 when she grabbed her coworker’s keys, but
noted that the evidence of record did not support that she fell on her hands when she fell after attempting to pull
L.A.’s keys off his belt loop.

5

Appellant also submitted several new medical documents. In an April 22, 2015 note,
Dr. Gabriel diagnosed her with bilateral hand sprains. In a November 23, 2015 Form CA-17,
Dr. Honaker listed the date of injury as April 18, 2015 and the mechanism of injury as being
pushed backwards by a coworker and hitting the ground. He provided diagnoses of contusion
and wrist pain due to the reported injury and recommended work restrictions. In a November 23,
2015 note, Dr. Honaker indicated that appellant was incapacitated due to a work injury until
November 30, 2015.
Appellant submitted other new documents including an April 27, 2015 report of Roger
Behrman, an attending physical therapist; a March 14, 2014 report of Debra Lusk, an attending
registered nurse; an undated personal/family history form; a list of medical providers; and
employing establishment documents concerning the rules for handling hustler vehicles and
trailers. She also submitted administrative documents, dated June 2, July 10, October 13, and
September 24, 2015, in which her health care provider advised her of its determination that
requested physical therapy treatment was medically necessary.
Supplemental documents concerning disciplinary action were also added to the record.
In a May 19, 2015 Notice of Proposed Removal, the employing establishment advised appellant
that her actions on April 18, 2015, including striking a coworker on the forehead with keys,
warranted her removal from employment. It provided her an opportunity to submit evidence and
argument challenging the proposed action to the senior plant manager and/or to file an appeal
under Article 15 of the National Agreement. In a June 5, 2015 letter of decision, the employing
establishment advised appellant that her return to duty would be contingent upon contacting the
Employee Assistance Program for assessment, accepting her assignment to Tour One duties, and
withdrawing all grievances and/or Equal Employment Opportunity claims.
Appellant also resubmitted several documents which had previously been considered by
OWCP, including a May 12, 2015 statement and an undated statement of her immediate
supervisor; April 29 and July 21, 2015 administrative documents concerning physical therapy
treatments; an August 5, 2015 letter from M.G., an attending physical therapist, to Dr. Gabriel;
April 22, and May 18 and 19, 2015 narrative reports and April 22 and May 19, 2015 disability
notes of Dr. Gabriel; and an October 12, 2015 narrative report of Dr. Honaker.
In a September 28, 2016 decision, OWCP denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a). It found that the evidence and
argument submitted by her in support of her reconsideration request was either repetitious or
irrelevant to the main issue of the case.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.7 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.8 One such limitation is that the request for reconsideration
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
7

8

20 C.F.R. § 10.607.

6

must be received by OWCP within one year of the date of the decision for which review is
sought.9 A timely application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.10 When a timely application for reconsideration does not meet at least
one of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.11
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record12 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.13
ANALYSIS
OWCP issued a decision on November 18, 2015. Appellant requested reconsideration of
this decision on September 19, 2016.14
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the claim.
In her application for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law, nor did she advance a new and relevant legal argument not
previously considered by OWCP. In connection with her reconsideration request, appellant
argued that she sustained a work-related injury on April 18, 2015 because her coworker, L.A.,
pushed her backwards to the ground following an incident in the loading dock area. She also
asserted that she had been harassed by him on dates prior and subsequent to April 18, 2015. The
Board notes that the submission of this argument would not require reopening of appellant’s
claim for merit review because she had already made a similar argument about the mechanism of
the alleged April 18, 2015 injury and she did not explain how L.A.’s actions before and after
April 18, 2015 were relevant to her claim of an April 18, 2015 work injury. The Board has held
9

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
10

20 C.F.R. § 10.606(b)(3).

11

Id. at § 10.608(a), (b).

12

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

13

Edward Matthew Diekemper, 31 ECAB 224-25 (1979).

In its November 18, 2015 decision, OWCP denied appellant’s claim for an April 18, 2015 work injury because
she failed to establish causal relationship between the conditions diagnosed by her attending physicians and the
work incident of April 18, 2015. It noted that she had not established her factual claim that a coworker, L.A.,
pushed her backwards to the ground, but rather that she fell when she attempted to pull keys off a key ring on his
belt.
14

7

that the submission of evidence or argument which repeats or duplicates evidence or argument
already in the case record and the submission of evidence or argument which does not address the
particular issue involved does not constitute a basis for reopening a case.15 Appellant also
submitted several witness statements of coworkers which she believed supported the fact that
L.A. harassed her on dates before and after April 18, 2015, but she did not explain how these
statements were relevant to her claim of an April 18, 2015 work injury.16
The Board notes that the underlying issue in this case was whether appellant submitted
medical evidence, based on a complete and accurate factual and medical history, establishing
causal relationship between a diagnosed medical condition and the accepted April 18, 2015 work
incident. That is a medical issue which must be addressed by relevant medical evidence.17 A
claimant may be entitled to a merit review by submitting relevant and pertinent new evidence,18
but the Board finds that appellant did not submit any such evidence in this case.
In connection with her reconsideration request, appellant submitted several new medical
documents. In an April 22, 2015 note, Dr. Gabriel diagnosed her with bilateral hand sprains. In
a November 23, 2015 Form CA-17, Dr. Honaker listed the date of injury as April 18, 2015 and
the mechanism of injury as being pushed backwards by a coworker and hitting the ground. He
provided diagnoses of contusion and wrist pain due to the reported injury and recommended
work restrictions. In a November 23, 2015 note, Dr. Honaker indicated that appellant was
incapacitated due to a work injury until November 30, 2015. However, these medical reports are
similar to those already submitted and rejected by OWCP as being insufficient to establish causal
relationship between a diagnosed condition and the accepted April 18, 2015 work incident. As
noted, reopening of a claim for merit review is not required when a claimant submits repetitious
evidence in connection with a reconsideration request.19
Appellant submitted other new nonmedical documents, including an undated
personal/family history form, a list of medical providers, employing establishment documents
concerning the rules for handling hustler vehicles and trailers, administrative documents
regarding requested physical therapy treatment, and documents concerning disciplinary actions
taken against her. The submission of these documents would not require the reopening of

15

See supra notes 12 and 13.

16

Appellant also submitted an undated statement in which she described confrontations she had with coworkers,
including L.A., between March and May 2014. This statement does not address the circumstances of the claimed
April 18, 2015 work injury and therefore is not relevant to her present claim.
17

See Bobbie F. Cowart, 55 ECAB 746 (2004).

18

See supra note 10.

19

See supra note 12. Appellant submitted other new documents including an April 27, 2015 report of
Mr. Behrman, an attending physical therapist, and a March 14, 2014 report of Ms. Lusk, an attending registered
nurse. However, these documents would not be relevant to the medical issue of the present case because these
documents do not constitute probative medical evidence. The Board has held that registered nurses and physical
therapists are not considered physicians as defined under FECA and their reports do not constitute probative medical
evidence. R.S., Docket No. 16-1303 (issued December 2, 2016). Moreover, the March 14, 2014 report of Ms. Lusk
relates to a period prior to the claimed April 18, 2015 work injury.

8

appellant’s claim for merit review because they are not relevant to the above-described medical
issue of the present case.20
Appellant also resubmitted several documents which had previously been considered by
OWCP, including a May 12, 2015 statement and an undated statement of her immediate
supervisor; April 29 and July 21, 2015 administrative documents concerning physical therapy
treatments; an August 5, 2015 letter from M.G., an attending physical therapist, to Dr. Gabriel;
April 22 and May 18 and 19, 2015 narrative reports and April 22 and May 19, 2015 disability
notes of Dr. Gabriel; and an October 12, 2015 narrative report of Dr. Honaker. However, the
submission of this evidence would not require reopening of her claim for merit review because,
as previously noted, the submission of evidence or argument which repeats or duplicates evidence
or argument already in the case record does not constitute a basis for reopening a case.21
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Therefore, pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit
review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

20

See supra note 13.

21

See supra note 12. On appeal, appellant argues that OWCP did not adequately consider that she was on the
clock at the time of her alleged April 18, 2015 work injury, but that L.A. was not authorized to be on the clock at
that time. She also asserts that OWCP did not adequately address statements showing ongoing harassment in her
workplace and other documents showing that L.A. intended to harm her. However, appellant did not explain how
these matters were relevant to the main issue of the present case.

9

ORDER
IT IS HEREBY ORDERED THAT the September 28, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 21, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

